ULURU NEWS Contact: Company Kerry P. Gray President & CEO Terry K. Wallberg Vice President & CFO (214) 905-5145 ULURU INC. REPORTS SECOND QUARTER 2 Addison, Texas, August 15, 2012; ULURU Inc. (OTCQB: ULUR) today announced its financial results for the quarter ended June 30, 2012 and provided a review of its operating activities. During the past ninety days, the Company has achieved numerous important milestones including: · Convertible debt financing · Shipment of Altrazeal® to Australia · Oral presentation of Altrazeal® at the major European wound care conference in Vienna · Production of Altrazeal® for the veterinary market · Extensive pre-marketing activities in Australia including generating important clinical experience data · Advancement of strategic alliance discussions Based upon the progress made over the first six months of 2012, we are on target to achieve our stated objectives, which include: · Launch of Altrazeal® in the veterinary market · Launch of Altrazeal® in 5 markets · Completion of additional important strategic alliance Commenting on the commercial activities, Kerry P. Gray, President and CEO, stated, “The progress that has been made in the first six months is very exciting. The advancements that are being made in Europe and Australia, which is supported by additional very positive clinical experience, is positioning the Company for rapidly accelerating growth. The response from the wound management community continues to be very enthusiastic which should enable rapid market penetration in Australia and Europe.The recognition of the potential clinical and economic benefits of Altrazeal® are the driving forces that are accelerating the interest and momentum behind Altrazeal®.With the introduction of the 0.75 gram blister pack of Altrazeal®, which is currently in the production cycle, our second half revenues will significantly increase.” For the second quarter of 2012, the Company reported a net loss of $0.9 million, or $0.11 per share, compared with a net loss of $1.0 million, or $0.17 per share, for the same period last year.For the six months ended June 30, 2012, the reported loss has been decreased from $2.2 million to $1.7 million. Operating Results Revenues Revenues for the second quarter of 2012 were $56,000, as compared to $80,000 for the second quarter of 2011. Research and Development Research and development expenses for the second quarter of 2012 were $171,000, including $2,000 in share-based compensation, as compared to $242,000, which included $17,000 in share-based compensation, for the second quarter of 2011.The decrease of approximately $71,000 in research and development expenses was primarily due to lower direct research costs of $28,000, lower costs for regulatory consulting of $20,000, lower scientific compensation costs of $15,000 related to share-based compensation. Selling, General and Administrative Selling, general and administrative expenses for the second quarter of 2012 were $514,000, including $4,000 in share-based compensation, as compared to $553,000, which included $24,000 in share-based compensation, for the second quarter of 2011. The decrease of approximately $39,000 in selling, general and administrative expenses was primarily due to lower costs for compensation of $53,000, lower sales & marketing costs of $39,000 due to a revised sales and marketing plan, lower legal costs relating to our patents of $15,000. These expense decreases were partially offset by an increase in consulting costs for investor relations of $97,000 and an increase in legal expenses of $12,000 as a result of the resolution of outstanding litigation. Other income and Other expenses Interest expense for the second quarter of 2012 was $31,000 as compared to $13,000 for the second quarter of 2011.The increase of approximately $18,000 is primarily attributable to costs associated with our convertible debt and interest costs related to regulatory fees. Commenting on the financialresults Kerry P. Gray, President and CEO, stated, “Revenue was lower than projected as the initial order of Altrazeal® for Australia, which was projected to occur in the second quarter, did not occur until July 2012.We continue to monitor our expenses very closely and all expenditures are targeted towards enhancing our commercial efforts.With the projected revenue growth in the second half of 2012, supported by orders from our major strategic partners, and the continued containment of costs we are positioning the Company to improve profitability on a quarterly basis.” About ULURU Inc.: ULURU Inc. is a specialty pharmaceutical company focused on the development of a portfolio of wound management and oral care products to provide patients and consumers improved clinical outcomes through controlled delivery utilizing its innovative Nanoflex® Aggregate technology and OraDisc™ transmucosal delivery system. For further information about ULURU Inc., please visit our website at www.uluruinc.com.For further information about Altrazeal®, please visit our website at www.altrazeal.com. This press release contains certain statements that are forward-looking within the meaning of Section 27a of the Securities Act of 1933, as amended, including but not limited to statements made relating to future financial performance of ULURU Inc. (the "Company"), the anticipated launch of Altrazeal® in various markets and countries, the completion of strategic alliances, the anticipated market penetration of Altrazeal®, the significant increase of revenues in 2012, and the acceptance of Altrazeal® by medical practitioners and the wound care community.When used in this press release, the words “believe,” "expect" and "anticipate" and similar expressions may be indicative of forward-looking statements including without limitation statements relating to the regulatory results for our products.These statements by their nature involve substantial risks and uncertainties, certain of which are beyond the Company's control. Any forward-looking statement speaks only as of the date on which such statement is made, and the Company undertakes no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of an unanticipated event. Further, management cannot assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.These statements are subject to numerous risks and uncertainties, including but not limited to the risk factors detailed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 and other reports filed by us with the Securities and Exchange Commission. ULURU Inc. SUMMARY OF RESULTS STATEMENTS OF OPERATIONS DATA Three Months Ended June 30, Six Months Ended June 30, REVENUES License fees $ Royalty income Product sales, net Total Revenues COSTS AND EXPENSES Cost of goods sold Research and development Selling, general and administrative Amortization of intangible assets Depreciation Total Costs and Expenses OPERATING (LOSS) Other Income (Expense) Interest and miscellaneous income Interest expense ) (LOSS) Before Income Taxes ) Income taxes NET (LOSS) $ ) $ ) $ ) $ ) Less preferred stock dividends ) ) NET (LOSS) Allocable to Common Stockholders $ ) $ ) $ ) $ ) Basic and diluted net (loss) per common share $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING ULURU Inc. SELECTED CONDENSED CONSOLIDATED BALANCE SHEET DATA June 30, 2012 December 31, 2011 (Unaudited) (Audited) Cash and cash equivalents $ $ Current assets Property and equipment, net Other assets Total assets Current liabilities Long term liabilities – convertible notes payable Long term liabilities – deferred revenue Total liabilities Total stockholders’ equity
